Citation Nr: 1611589	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-21 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the right shoulder, in excess of 20 percent prior to June 9, 2015, and in excess of 30 percent thereafter. 

2.  Entitlement to an increased rating for post-operative residuals of recurrent dislocations of the left shoulder with arthritis, in excess of 20 percent prior to June 9, 2015, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2012 and July 2012 rating decisions, the RO continued the assigned 20 percent disability rating for post-operative residuals of recurrent dislocations of the left shoulder with arthritis and, separately, a 20 percent disability rating for arthritis of the right shoulder.  In a July 2015 rating decision, the RO increased the assigned disability ratings to 30 percent, both effective June 9, 2015.  The Veteran has not expressed satisfaction with the increased disability ratings; thus, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In May 2014, the Veteran presented sworn testimony during a hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In November 2015, the Board notified the Veteran that the Veterans Law Judge who conducted the May 2014 hearing was no longer employed at the Board and that the Veteran had the right to another Board hearing.  In a November 2015 correspondence, the Veteran declined a hearing before a different Veterans Law Judge. 

In April 2015, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Prior to June 9, 2015, arthritis of the right shoulder was manifested by pain and limitation of motion of the arm to shoulder level.

2.  Since June 9, 2015, arthritis of the right shoulder is manifested by pain and weakness tantamount to limitation of motion of the arm to midway between the side and shoulder level.

3.  Prior to June 9, 2015, post-operative residuals of recurrent dislocations of the left shoulder with arthritis were manifested by pain and weakness tantamount to limitation of motion of the arm to midway between the side and shoulder level.

4.  Since June 9, 2015, post-operative residuals of recurrent dislocations of the left shoulder with arthritis is manifested by pain and weakness tantamount to limitation of motion of the arm to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  Prior to June 9, 2015, the criteria for a rating in excess of 20 percent for arthritis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201 (2015).

2.  Since June 9, 2015, criteria for a rating in excess of 30 percent for arthritis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 

C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201 (2015).

3.  Prior to June 9, 2015, the criteria for a rating in excess of 20 percent for post-operative residuals of recurrent dislocations of the left shoulder with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201 (2015).

4.  Since June 9, 2015, the criteria for a rating in excess of 30 percent for post-operative residuals of recurrent dislocations of the left shoulder with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, in June 2011 the Veteran filed increased rating claims.  A letter dated in July 2011 satisfied the duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In particular, the letter apprised the Veteran of the types of evidence that could substantiate his increased rating claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.

Furthermore, the July 2011 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2011 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Regarding the duty to assist, in Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 hearing, the Veterans Law Judge outlined the increased rating claims on appeal and suggested that any evidence tending to show a current severity of a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

Additionally, the RO obtained the Veteran's service treatment records (STRs), VA, and private treatment records.

As indicated above, the case was remanded in April 2015 for any updated VA treatment records and a VA examination to determine the Veteran's current severity of his service-connected right and left shoulder disabilities.  Prior to readjudication of the claims by the AOJ in July 2015, the AOJ obtained updated VA treatment records and afforded the Veteran a VA examination in June 2015.  Therefore, the Board finds substantial compliance with the April 2015 Board Remand directives, and no further development is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, the Veteran was also afforded VA examinations in April 2012 and February 2013.  

The Veteran contends that the April 2012 VA examination report is inadequate because the examiner was unable to read an x-ray report that he provided.  To the extent that the April 2012 VA examiner was unable to read an x-ray report provided by the Veteran does not in turn render the examination report inadequate.  The April 2012 VA examiner is a trained medical professional who reviewed the Veteran's bilateral shoulder medical history, considered the Veteran's statements, examined the Veteran, and rendered an opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the August 2012 VA examiner is competent to administer the examination, and that the examination is adequate because it enables VA to fully evaluate the severity of the Veteran's service-connected right and left shoulder disabilities. 

The Veteran also has alleged that the April 2012 and February 2013 VA examination reports are inadequate because the recorded ranges of motion are inconsistent with his actual disability, thus his functional loss or impairment was not fully considered during the VA examinations.  The VA examiners indicated that the Veteran was resistive to motion while attempting ranges of motion testing.  However, the April 2012 and February 2013 VA examination reports reflect that the examiners considered the Veteran's subjective complaints, documented range of motion testing, documented the point at which pain affected the range of motion, and addressed functional loss and impact of the Veteran's service-connected right and left shoulder disabilities.  Thus, the Board finds that the April 2012 and February 2013 examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Accordingly, the duty to assist is also met.
II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected right and shoulder disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5201.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, as the Veteran is right-handed; his right shoulder is considered the major upper extremity, and his left shoulder is considered the minor upper extremity.

Under Diagnostic Code 5201, the following ratings apply to limitation of motion of the arms: a 20 percent rating is warranted if either major or minor arm motion is limited to shoulder level or if minor arm motion is limited to midway between the side and shoulder level; a 30 percent rating is warranted if major arm motion is limited to midway between the side and shoulder level or if minor arm motion is limited to 25 degrees from the side; and a 40 percent rating is warranted if major arm motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2015).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Turning to the evidence of record, October 2010 private treatment records include the Veteran's bilateral shoulder complaints of pain, soreness, numbness in fingers, and limited ranges of motion.  The physician indicated that despite the Veteran's pain, he still continues to maintain his employment at the Department of Transportation (DOT).  The ranges of motion of the right and left shoulders were recorded as abduction to 90 degrees.  An October 2010 private x-ray report shows bilateral shoulder traumatic degenerative arthritis, of moderate degree. 

A May 2011 private treatment record documents the Veteran's complaints of bilateral shoulder soreness and limited ranges of motion.  The ranges of motion of the right and left shoulders were recorded as abduction to 90 degrees.

In an August 2011 statement, the Veteran stated that he is unable to lift more than 10 to 15 pounds; he has difficulty completing regular activities around the home that require repetitive motions due to his service-connected right and left shoulder disabilities. 

During November 2011 private treatment visits, the Veteran reported that he is taking anti-inflammatories and muscle relaxants for his right and left shoulder pain.  The examining physician indicated that the Veteran's symptoms and x-ray results show improvement in the Veteran's right and left shoulder disabilities.  The Veteran reported that he is currently working two jobs; he is employed through DOT and he is a driver for Fort Drum.  See private treatment record dated January 2011 and November 2011.  On testing ranges of motion of the right and left shoulder, flexion was to 90 degrees and abduction was to 90 degrees. 

The Veteran was afforded a VA examination in April 2012.  The examiner reviewed the claims file, interviewed the Veteran, and examined the right and left shoulders.  The Veteran reported left shoulder pain, swelling, and joint pain.  He indicated right shoulder stiffness.  The Veteran denied any dislocations since service.  He stated that he is employed as an engineer technician; his duties include vigorous upper body physical activity in the winter season.  In the summer, he has a second job that requires handling heavy equipment.  He stated all year round, he is employed to conduct keyboard maintenance.  He described bilateral shoulder flare ups exacerbated by physical activity, in which he requires three to four days of rest due to pain.  

The ranges of motion of the right shoulder were recorded as flexion to 85 degrees with pain at 85 degrees and abduction to 80 degrees with pain at 80 degrees.  After repetitive use, there was no change in ranges of motion.  With respect to the ranges of left shoulder motion, flexion was to 85 degrees with pain at 85 degrees and abduction was to 70 degrees with pain at 70 degrees.  After repetitive use, there was no change in ranges of motion.  The Veteran was diagnosed with residuals status post dislocation of the right shoulder and arthritis of the left and right shoulders.  There was functional loss and/or functional impairment of both shoulders in terms of less movement than normal and pain on movement, but there was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion.  The April 2012 VA examiner noted that the Veteran gave poor effort on ranges of motion examination and was resistive to motion.  His range of motion testing and effort are "inconsistent with his reported activities as per history, e.g, climbing ladders remodeling his kitchen driving heavy duty equipment mowing lawn."  

The April 2012 VA examiner indicated that the Veteran did not have localized tenderness, swelling, or warmth.  There was evidence of bilateral shoulder guarding and left shoulder mechanical symptoms such as clicking or catching.  Muscle strength bilaterally was normal (5/5) and there was no shoulder ankylosis.  There were scars related to the Veteran's shoulder disabilities, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  The VA examiner opined that the Veteran's right and left shoulder disabilities impact his ability to work; however, he has not missed work because of his right and left shoulder disabilities within the past year. 

A February 2012 VA treatment record notes the Veteran's complaints of bilateral shoulder joint pain and stiffness.  A November 2011 x-ray report showed left shoulder arthritis, moderate degree, and right shoulder degenerative changes, of severe degree.  He had tenderness to palpation. 

In July 2012 and December 2012 private treatment reports, the Veteran complained of bilateral shoulder pain with numbness and tingling in his hands.  He described the pain as throbbing, soreness, dull, and aching.  
In the December 2012 private treatment report, the ranges of motion of the right shoulder were recorded, as flexion to 90 degrees with pain at 80 degrees.  The ranges of motion of the left shoulder were recorded as flexion to 90 degrees with pain at 80 degrees.  Bilaterally, he had tenderness to palpation and weakness.  He had normal reflexes and stability.  There was no evidence of motor loss, edema, proximal, or distal rupture.  An x-ray report showed right shoulder glenohumeral arthrosis and left shoulder posttraumatic arthrosis.

On VA examination in February 2013, the examiner reviewed the claims file, interviewed the Veteran, and examined the right and left shoulders.  The Veteran reported a worsening of pain in the right and left shoulders with weakness following movement.  He indicated physical activities, such as yard work, painting, and mason and demolition work, causes flare ups which require him to rest for three to four days due to pain.  The ranges of motion of the right shoulder were recorded as flexion to 110 degrees with pain at 90 degrees and abduction to 90 degrees with pain at 90 degrees.  With respect to the ranges of left shoulder motion, flexion was to 100 degrees with pain at 90 degrees and abduction to 90 degrees with pain at 90 degrees.  After repetitive use bilaterally, there was no change in ranges of motion.  The Veteran was diagnosed with residuals status post dislocation of the right shoulder and arthritis of the left and right shoulders.  There was functional loss and/or functional impairment of both shoulders in terms of less movement than normal and pain on movement, but there was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion.  The examiner noted that the Veteran gave limited effort with active and passive ranges of motion.  It was added that she was unable to access full passive motion due to resistance from the Veteran, which he claimed was secondary to pain.   

The February 2013 VA examiner indicated that the Veteran did not have localized tenderness and sensory intact was light touch.  There was evidence of bilateral shoulder guarding.  Muscle strength bilaterally was normal (5/5) and there was no shoulder ankylosis.  Hawkin's impingement and lift-off subscapularis testing were positive bilaterally.  There were scars related to the Veteran's right and left shoulder disabilities, but none of the scars were painful or unstable and the total area of all related scars were not greater than 39 square centimeters (6 square inches).  The VA examiner opined that the Veteran's right and left shoulder disabilities impact the Veteran's ability to work; however, he continues to work as an engineer technician although his right and left shoulder pains interfere with his employment.  The Veteran reported that he has missed 10 days over the past 12 month due to his right and left shoulder disabilities. 

During a March 2013 VA treatment visit, the Veteran had bilateral shoulder weakness and impaired mobility.  The ranges of motion of the right shoulder were recorded as abduction to 45 degrees and left shoulder abduction was to 30 degrees.

In an April 2013 VA treatment record, the ranges of motion of the right shoulder were recorded as flexion to 100 degrees and abduction was to 80 degrees.  Passive ranges of motion of the right shoulder were recorded as flexion to 40 degrees and abduction was to 55 degrees.  As to the left shoulder, ranges of motion were recorded as flexion to 80 degrees and abduction was to 80 degrees.  Passive ranges of motion of the right shoulder were recorded as flexion to 35 degrees and abduction was to 60 degrees.  

In a July 2013 physical therapy note, the ranges of motion of the right shoulder were recorded as flexion to 105 degrees and abduction to 80 degrees.  The ranges of motion for the left shoulder were recorded as flexion to 105 degrees and abduction was to 75 degrees.  Muscle strength was shown of the right and left flexion and abduction was 4/5.  The physical therapist indicated his strength was limited by pain.  He had tender to palpation bilaterally.

In August 2013, ranges of motion of the right shoulder were recorded as flexion to 90 degrees and abduction was to 55 degrees.  The ranges of motion of the left shoulder were recorded as flexion to 90 degrees and abduction was to 50 degrees.  He was tender to palpation bilaterally.  The VA treatment provider indicated that no one area was worse than the other shoulder based on subjective report.

In a November 2013 VA treatment report, the ranges of motion for the right and left shoulders were recorded as abduction to 40 degrees with pain.  

During a January 2014 physical therapy consultation, the ranges of motion of the right shoulder were recorded as flexion to 81 degrees and abduction to 60 degrees.  The ranges of motion of the left shoulder were recorded as flexion to 72 degrees and abduction to 58 degrees. 

In a February 2014 physical therapy discharge report, the ranges of motion of the right shoulder were recorded as flexion to 79 degrees and abduction to 46 degrees.  The ranges of motion of the left shoulder were recorded as flexion to 75 degrees and abduction to 40 degrees.  The VA physical therapist provided that the assessment was limited to pain and the evaluation was not consistent with the Veteran's subjective functional loss reports.  

A March 2014 VA treatment record notes the Veteran's bilateral shoulder pain with numbness and tingling in the hand.  The ranges of motion of the right and left shoulders were record as flexion to 90 degrees and abduction was to 90 degrees.  The examining physician indicated that pain limits ranges of motion.  There was no evidence of atrophy, soft tissue swelling, or ecchymosis.  

The Veteran was afforded a VA examination in June 2015.  The examiner reviewed the claims file, interviewed the Veteran, and examined the right and left shoulders.  The Veteran complained of bilateral shoulder pain, which is relieved by ice/hot patches and medications.  He gave a history that both shoulders dislocated during service, and denied any recurrence of dislocations.  The Veteran reported that he had not undergone any surgery for his left shoulder since 1982.  He denied any surgeries for his right shoulder.   He described bilateral shoulder flare ups occurring two to three times per week.  He stated that the pain is severe and he does not feel like working; however, he takes two to three days off a month.  

The ranges of motion of the right shoulder were recorded as flexion to 50 degrees with pain at 40 degrees and abduction to 40 degrees with pain at 30 degrees.  After repetitive use, the right shoulder was recorded as flexion to 40 degrees and abduction to 30 degrees.  With respect to the ranges of left shoulder motion, flexion was to 40 degrees with pain at 30 degrees and abduction to 30 degrees with pain at 20 degrees.  After repetitive use, the left shoulder was recorded as flexion to 30 degrees and abduction to 20 degrees.  The examiner indicated that the Veteran's hands began to shake when he attempted to force ranges of motion bilaterally.  The Veteran was diagnosed with residuals status post dislocation of the right shoulder and arthritis of the left and right shoulders.  There was functional loss and/or functional impairment of both shoulders in terms of pain, fatigue, and lack of endurance, but there were no other functional impairments (including due to weakened movement, less movement than normal, excess fatigability, or incoordination).  The examiner stated that he could not comment on any additional limitations during a flare-up without resorting to mere speculation.  The VA examiner found that the Veteran exhibits moderate to severe limitation of range of motion of both shoulders. 

The June 2015 VA examiner indicated that there was localized tenderness or pain on palpation of joints/soft tissue/ bilaterally with vague pain around the shoulders. There was no swelling or redness bilaterally.  There was objective evidence of crepitus of the left shoulder.  There was no muscle atrophy of either shoulder and flexion and abduction was active movement against some resistance (4/5) bilaterally.  There was no shoulder ankylosis.  Hawkin's impingement, empty-can testing, and external rotation/infraspinatus strength testing were positive bilaterally.  The Veteran was unable to perform lift-off subscapularis testing.

There were scars related to the Veteran's right and left shoulder disabilities, but none of the scars were painful or unstable and the total area of all related scars were not greater than 39 square centimeters (6 square inches).  As for functional limitation, he stated that he has difficulty with household chores,
yard work, washing his back, driving for long periods of time, putting and pulling over his shirt, carrying items over 15 pounds, and unable to bend his arms over his head.  Currently, he is employed as a senior engineer technician at DOT.  He indicated that depending on the season his duties changes.  For example, during the summer, his duties include concrete testing, physical work such as pushing a wheelbarrow, lifting and pulling items and climbing a ladder.  During the winter his work is mainly in an office setting.  He stated that he has learned to manage his pain by not putting much stress on his shoulders.  The VA examiner opined that the Veteran's right and left shoulder disabilities impact his ability to work.
As to the service-connected right shoulder, the Board finds that prior June 9, 2015, the symptoms of the right shoulder disability most closely approximated the criteria for the currently assigned 20 percent rating under Diagnostic Code 5201.  The above evidence reflects right shoulder pain, occasional weakness, soreness, tenderness, and limitation of motion.  Prior to June 9, 2015, the Veteran was able to achieve right shoulder flexion to between 110 degrees and 80 degrees with pain.  Furthermore, although the Veteran had complaints of pain of his right shoulder, he had normal reflexes and stability throughout this appeal period.   See, e.g., private treatment record dated December 2012.  

While the Veteran has consistently described shoulder pain, the pain does not raise to the level of the criteria for a 30 percent rating prior to June 9, 2015, for limitation of motion of the arm to 45 degrees from the side.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  The Board notes that range of motion findings varied substantially during the claims period, and that at least two examiners noted that he did not produce full effort or that range of motion findings were not consistent with objective evidence of right shoulder disability.  The Board does not find reliable evidence that the criteria for a higher rating were met prior to June 9, 2015.  

Since June 9, 2015, a higher rating, 40 percent, for the service-connected right shoulder disability is not warranted.  Throughout the appeal period the evidence does not more nearly approximate or equate to the limitation of motion of 25 degrees from the side under Diagnostic Code 5201 even considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use.  Notably, during the April 2012, February 2013, and June 2015 VA examination reports, the examiners reported that there were no functional losses or functional impairments other than due to less movement than normal, fatigue, lack of endurance, and pain on movement.  Crucially, there was no functional loss due to weakened movement, excess fatigability, or incoordination.  These are the requirements for the next higher percentage rating based on limitation of motion of the arm of the major extremity under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.
As to the service-connected left shoulder, the Board finds that prior to June 9, 2015, the symptoms of the left shoulder disability most closely approximated the criteria for a 20 percent rating under Diagnostic Code 5201.  The above evidence reflects left shoulder pain, weakness, soreness, tenderness, and limitation of motion.  Prior to June 9, 2015, the Veteran was able to achieve left shoulder flexion to between 100 degrees and 35 degrees with pain and abduction to between 90 degrees and 30 degrees with pain.  Thus, the evidence reflects that there were occasions during this appeal period that the Veteran was not able to achieve limitation of left arm motion midway between his side shoulder level (i.e. 45 degrees); such symptomatology is reflected in the 20 percent rating under Diagnostic Code 5201.  While the Veteran has consistently described shoulder pain, the pain does not raise to the level of the criterion for a 30 percent rating prior to June 9, 2015, for limitation of motion of the arm to 25 degrees from the side.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

Since June 9, 2015, the Board finds that the symptoms of the left shoulder disability most closely approximated the criteria for a 30 percent rating under Diagnostic Code 5201.  The above evidence reflects left shoulder pain, weakness, soreness, tenderness, and limitation of motion.  Since June 9, 2015, the ranges of motion upon repetitive-use were recorded as flexion to 30 degrees with pain and abduction 20 degrees with pain.  Such evidence reflects that the Veteran was not able to achieve limitation of motion of the arm to 25 degrees from the side; this symptomatology is reflected in the 30 percent rating under Diagnostic Code 5201.  Thus, his current rating contemplates the extent of motion loss with consideration of pain and the additional factors under 38 C.F.R. §§ 4.40, 4.45 and Deluca, supra.

As to rating in excess of 30 percent since June 9, 2015, for the service-connected left shoulder disability, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion of the left shoulder and a higher rating requires ankylosis or impairment of the humerus, these regulations are not for application.  See DeLuca, 8 Vet. App. 202 (1995); see also Johnston v, 10 Vet. App. 80, 84-5; 38 C.F.R. § 4.59.  

There is x-ray evidence of degenerative arthritis.  Arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Here, because the Veteran is rated under Diagnostic Code 5201, a separate rating for arthritis would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2015).

A higher schedular rating is not warranted during any rating period on appeal under any other diagnostic code for evaluating disabilities affecting the shoulder.  Limitation of motion most accurately reflects the Veteran's symptoms.  Again, the evidence does not show that ankylosis is present or that there is impairment of the humerus of either shoulder.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5200, 5202).

The Board has also considered the Veteran's scars in the evaluation of the service-connected right and left shoulder disabilities.  The VA examiners, however, explained that the Veteran's scars were superficial and the total areas of those scars were not greater than 39 square centimeters (6 square inches) each.  As such, separate, compensable ratings for residuals scar are not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In evaluating these claims, the Board has considered the Veteran's own assertions which are generally credible and consistent with the medical record.  However, the Board finds that the lay assertions made in support of the Veteran's claims for higher ratings are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating his right and left shoulder disabilities. See 38 C.F.R. § 3.159(a)(1) ; see also Bostain v. West, 11 Vet. App. 124, 127   (1998).  

III.  Additional Consideration

Consideration has been given regarding whether the schedular rating is inadequate for theses disabilities, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Here, however, the rating criteria specifically address the Veteran's right and left shoulder disabilities.  It should also be pointed out that there is no showing that the Veteran's service-connected right and left shoulder disabilities has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by a service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence reflects that the Veteran has been gainful employed throughout the pendency of the appeal.  See, e.g., VA examination reports dated February 2013 and June 2015.  While the April 2012, February 2013, and June 2015 VA examiners did note that the Veteran's right and left shoulder disabilities impact his ability to work, there is no indication from the record that he is unable to maintain gainful employment.  To the contrary, the Veteran reported that despite his pain, he still continues to maintain his employment at DOT, a driver for Fort Drum, and conducts keyboard maintenance.  See, e.g, private treatment reports dated October 2010 and November 2011.  Furthermore, during the June 2015 VA examination, the Veteran indicated that during the course of his employment, he has learned to manage his pain by not putting much stress on his shoulders.  As such, a clear preponderance of the evidence is against a finding that the severity of his right and left shoulder disabilities warrants a TDIU.


ORDER

Entitlement to an increased rating for arthritis of the right shoulder, in excess of 20 percent prior to June 9, 2015, and in excess of 30 percent thereafter is denied. 

Entitlement to an increased rating for post-operative residuals of recurrent dislocations of the left shoulder with arthritis, in excess of 20 percent prior to June 9, 2015, and in excess of 30 percent thereafter is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


